Citation Nr: 0325061	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  99-04 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for emphysema or other lung 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1965 to 
September 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 1999, 
a statement of the case was issued in February 1999, and a 
substantive appeal was received in February 1999.  The 
veteran testified at a personal hearing at the RO in May 
1999.  In April 2002 and again in January 2003, the Board 
undertook additional development of the evidence.  

The Board's development memoranda requested that additional 
service medical records pertaining to the veteran's treatment 
for pneumonia in service be obtained and for the veteran be 
scheduled for a VA examination.  The additional service 
medical records were obtained and the veteran was examined in 
April 2003.  In May 2003, the Board remanded this matter in 
order for the RO to receive initial consideration for this 
additional evidence.  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
veteran was issued a supplemental statement of the case in 
July 2003.  Furthermore, the Board requested in the remand 
that the veteran be advised of the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  As explained in greater 
detail below, the veteran has been advised of the provisions 
of the VCAA.      


FINDING OF FACT

Emphysema or other lung disease was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is emphysema or other lung disease otherwise related to 
the veteran's active duty service.


CONCLUSION OF LAW

Emphysema or other lung disease was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  The discussions in the rating decision, 
statement of the case, supplemental statements of the case 
have informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in a June 2003 letter and July 2003 supplemental 
statement of the case, the veteran was effectively furnished 
notice of the types of evidence necessary to substantiate his 
claim as well as the types of evidence VA would assist him in 
obtaining.   See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

Furthermore, that there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, including the additional service medical records 
obtained during Board development, VA medical records, 
private medical records from Idaho Elks Rehabilitation 
Hospital, St. Luke's Meridian Medical Center, Saint Alphonsus 
Regional Medical Center, Christian G. Zimmerman, M.D., Joseph 
J. Crowley, M.D., and St. Luke's Regional Medical Center, and 
a VA examination report dated in April 2003.  As the record 
shows that the veteran has been afforded VA examination in 
connection with his claim, the requirements of 38 C.F.R. 
§ 3.159(c)(4) (2002) have been met.  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  In a July 2003 statement, the veteran's 
representative indicated that the veteran did not request any 
additional hearing and desired to waive the sixty-day period 
from the supplemental statement of the case dated July 2003.  
The representative requested that the claim be returned to 
the Board for further consideration.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's essential argument is that his emphysema or 
other lung disease is related to service.  Specifically, the 
veteran testified at his personal hearing before a hearing 
officer at the RO that he was treated for double lobar 
pneumonia during service.  He stated that he had a chronic 
cough for eight consecutive months as a result of the 
pneumonia.  The veteran indicated that his first treatment 
for any lung problems was sometime between 1987 and 1989.  He 
further stated that Dr. Crowley would provide a written 
opinion that the veteran's current lung disease is related to 
lung scarring that was result of the pneumonia from service.   

Service medical records do show that the veteran was treated 
in 1966 for bilateral lobar pneumonia.  The February 1966 
diagnosis was upper respiratory infection, acute 
undifferentiated DNEPTE.  While the record does show that the 
veteran received treatment for pneumonia in 1966, service 
medical records are negative for any further treatment for 
pneumonia, treatment for any residuals of pneumonia, or for 
any treatment or diagnosis of any chronic lung disease.  In 
fact, two follow-up x-ray reports in February 1966 indicated 
that the veteran lungs appeared clear.  Additionally, 
separation examination in September 1969 shows that the 
veteran's chest and lungs were clinically evaluated as 
normal.  There was also no reference to any chronic lung 
disease or residuals of pneumonia.   

Post-service medical records do not document treatment for 
the veteran's lung problems until 1983, more than 14 years 
after service.  The veteran also testified that he did not 
receive treatment for any lung problems until the 1980s.  
However, the examiner who conducted a VA examination in April 
2003 reported that the veteran stated that he received 
treatment for lung problems in at the Denver VA Medical 
Center in 1975.  The veteran indicated that he was given an 
inhaler, but does not recall the reason for which the inhaler 
was prescribed.  This medical evidence is not part of the 
record and according to the April 2003 VA examiner, no longer 
exists.  Nevertheless, assuming that he was treated for lung 
problems in 1975, this was still approximately 5 years 
following separation from service and almost 10 years 
following his treatment for pneumonia in service.   

The veteran has stated that he believes that his current lung 
problems are related to the pneumonia he was treated for in 
1966 during service.  However, the April 2003 VA examiner 
found that it is less likely than not that his current 
respiratory disability and apparent episodic respiratory 
infections are related to the hospitalization in 1966.  The 
examiner further opined that it is less likely than not that 
the veteran's current respiratory disability and apparent 
episodic respiratory infection are related to his service.  
The examiner's rationale is that at the time of discharge 
from the hospital in 1966, there were two normal x-ray 
reports in February 1966.  There is also no evidence of 
treatment for lung problems until 1975.    

The April 2003 examiner also indicated that the onset of the 
veteran's current chronic obstructive pulmonary disease was 
slow, and a definite time cannot be determined.  The examiner 
commented that virtually all cases of chronic obstructive 
pulmonary disease are secondary to cigarette smoking of which 
this veteran has a long history.  The examiner opined that 
the etiology of chronic obstructive pulmonary disease is more 
likely than not secondary to history of smoking.  The Board 
finds that the medical evidence, which shows that the veteran 
did have two normal x-ray reports in February 1966 and had a 
long history of smoking, supports the examiner's rationale.  
The Board also finds the examiner's opinion to be persuasive 
as it was based upon a review of the veteran's claims file 
and examination of the veteran.  There is also no competent 
medical evidence relating the veteran's current lung disease 
to service. 

Finally, the veteran testified that Dr. Crowley would provide 
a written opinion that the veteran's current lung disease is 
related to lung scarring that was result of the pneumonia 
from service.  However, a statement from Dr. Crowley dated 
May 1999 indicated that while the veteran was hospitalized in 
May 1998, there was no chest radiograph evidence of 
preexisting lung fibrosis or scar.  

The Board has also considered the veteran's statements and 
testimony and they have been given weight as to his 
observation for symptoms and limitations caused by his lung 
problems.  However, it does not appear that the veteran is 
medically trained to offer any opinion as to causation.  See 
Espiritu v. Derwinksi, 2 Vet. App. 492, 494-495 (1992) 
(laypersons may be competent to provide an eyewitness account 
of a veteran's visible symptoms, but they are not capable of 
offering opinions as to medical matters).  Therefore, after 
reviewing the totality of the relevant evidence, the Board 
finds that the veteran's emphysema or other lung disease was 
not manifested during his active duty service or for many 
years thereafter, nor is emphysema or other lung disease 
otherwise related to the veteran's active duty service.  It 
follows that there is not a state of equipoise of the 
positive evidence with the negative evidence to permit a 
favorable determination pursuant to 38 U.S.C.A. § 5107(b).  


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

